Title: From George Washington to Richard Henry Lee, 28 October 1777
From: Washington, George
To: Lee, Richard Henry

 

Dear Sir
Phila. County [Pa.] 28th of Octr 1777

The report of Genl Conways promotion was so prevalent, and came from such authority—among others from Baron Kalb, who told me, that by some Members of Congress he was informd that it either had, or would take place—that I had not a single doubt remaining upon my Mind of the Fact. what I said in my last, was with no design to injure General Conway—nor with a view to serve any individual—I then said, and still think, it would have an exceeding bad tendency; not, as I before observed, that I had form’d my opinion from any thing I had heard, because to this moment I have not exchanged directly; or indirectly, a single word with any Brigadier in the Service on the subject, but from the nature of the case; well knowing that all Officers are apt to entertain as high an opinion of their own merits as they deserve, and few of them are actuated by such pure and disinterested motives as to submit to what they conceive a slight, in wch light the promotion of a younger Officer over them undoubtedly would be considered. These, & these only, were my motives for the letter I wrote you. how far he is qualified to discharge the duties of Adjutant Genl in case the present Gentn is appointed to, & accepts any other Office, you can judge almost as well of as I—He must, no doubt, be well acquainted with the detail duty of an Army from the length of his Services; but then, he is a bad scribe, which however may in some measure be remedied by good Assistants (which he or any other Adjutant Genl must have)—what weight their may be, in his being a Foreigner, you can judge as well of as I can—There is a Gentn, if Colo. Pickering should go out of the Office, who I am told is well qualified to supply his place, he was formerly Deputy Adjt Genl to the Northern Army, and of the name of Flemming—he has been an Officer in the British Service, well acquainted with detail duty, and a good diciplinarian—He was in very bad health at the time Genl Gates left that Office; which was, I believe, the principal reason why he was not thought of as a successor—that he was not, caused his resignation. The part he has acted since, & his political Sentiments, can be known perhaps with precission from the Representatives of New York, where he formerly resided, and those of Jersey, where he is at present a resident; and in whose Treasury, I understand, he has imbarkd his all. a good security if true.
The three Gentn you have in contemplation for constituting a Board of War (not from your own body) are, in my judgment, equal to any you could make choice of. They want, what is not to be found among a people unused to war, a competent knowledge of the business; but they have a large share of understanding—great application—and as

much experience in the business as any I know having had as good oppertunities of seeing, and feeling our wants as any among us. at the sametime men of unquestionable attachment, and Integrity. The advantages of having able Members solely confined to this department are too obvious & important; & the benefits to my self, & the army at large, too diffusive & extensive, to suffer local conveniencies to interpose; for which reason if Messrs Harrison & Pickering should Incline to accept the appointment, it will meet with my ready concurrance.
I congratulate you most sincerely on the important events to the Northward; but cannot help complaining, most bitterly, of Genl Gates’s neglect in not giving me the earliest authentic advice of it; as an Affair of that magnitude might, and indeed did, give an important turn to our Operations in this Quarter—at least in our designs—but which, for want of confirmation, we began to doubt the propriety of—from the time I wrote Congress on the 18th (Inclosing the first acct I had of the Surrender, wch was not altogether authentic) till the 26th I heard not a tittle more of it (and actually began to doubt the truth of it)—nor have I to this moment recd the least advice of this Important transaction from General Gates. I wish Sir, the Situation of your Troops in this Quarter, & our Force, could give you well grounded hopes of a similar event; but as this will shortly become the Subject of a Letter to Congress, I shall not inlarge upon it at present, in this.
Although the Surrender of General Burgoyne is a great, and glorious event highly honourable to our Arms, and to those who were immediately opposed to him. and although I am perfectly well satisfied that the critical situation in wch Genl Gates was likely to be thrown (by the approach of General Clinton up the No. River) would not allow him to insist upon a more perfect Surrender; I am nevertheless convincd, that this event will not equal our expectations; and that, without great precaution, & very delicate management, we shall have all these Men—if not the Officers—opposed to us in the spring. without the necessary precautions (as I have just observed) I think this will happen; and unless great delicacy is used in the precautions, a plea will be given them, & they will justify, a breach of the Covenant on their part—do they not declare (many of them) that no faith is to be held with Rebels? did not the English do the very thing I am now suspecting them of, after the Convention of Closter Seven, upon changing their Commander? will they hold better faith with us than they did with the French? I am perswaded myself, that they will not—and yet, I do not see how it is to be prevented, without a direct violation of the articles ourselves, or by attempting to guard against the evil, give them a plea of justification on theirs.
It is reported among us, that Genl Mifflin has resignd his Offices in

this army—the truth you must know—It is also said, that Baron Kalb is desirous of going into that Department, being the one he has been regularly trained in for a great numbers of years in the French Service. Whether, admitting this to be the case, as it is a department not only of great trust but through whose hands much of the Public Money is to pass Congress would choose to Intrust the Baron is left to themselves to determine; certain it is a knowing Man will be much wanted, & as certain it is I know of none such among ourselves. I am Dr Sir yr Most Obedt & Affecte Hble Servt

Go: Washington

